 



Exhibit 10.1

 

FORM OF INDEMNIFICATION AGREEMENT

               THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and
entered into as of March ___, 2015 by and between Ocwen Financial Corporation, a
Florida corporation (the “Company”), and [name] (“Indemnitee”).

               WHEREAS, directors, officers and other persons in service to
corporations or business enterprises are being increasingly subjected to
expensive and time-consuming litigation relating to, among other things, matters
that traditionally would have been brought only against the Company or business
enterprise itself.

               WHEREAS, highly competent persons have become more reluctant to
serve and to continue to serve corporations as directors, officers and in other
capacities unless they are provided with adequate indemnification and adequate
protection through insurance against inordinate risks of claims and actions
against them arising out of their service to and activities on behalf of the
corporation.

               WHEREAS, the Board of Directors of the Company (the “Board”) has
determined that the increased difficulty in attracting and retaining such
persons is detrimental to the best interests of the Company’s shareholders and
that the Company should act to assure such persons that there will be increased
certainty of such protection in the future.

               WHEREAS, it is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify, and to advance expenses on behalf
of, such persons to the fullest extent permitted by applicable law so that they
will serve or continue to serve the Company free from undue concern that they
will not be so indemnified.

               WHEREAS, the Amended and Restated the Bylaws (the “Bylaws”) and
Articles of Incorporation of the Company and the Florida Business Corporation
Act (“FBCA”) expressly provide that the indemnification provisions set forth
therein are not exclusive, and thereby contemplate that contracts may be entered
into between the Company and members of the Board, officers and other persons
with respect to indemnification.

               WHEREAS, this Agreement is a supplement to and in furtherance of
the Bylaws and Articles of Incorporation of the Company and any resolutions
adopted pursuant thereto, and shall not be deemed a substitute therefor, nor to
diminish or abrogate any rights of Indemnitee thereunder.

               WHEREAS, Indemnitee is willing to serve and to continue to serve
the Company on the condition that he be indemnified on the terms set forth
herein and in the Bylaws and Articles of Incorporation of the Company.

               NOW, THEREFORE, in consideration of the foregoing and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

               1.            Indemnity of Indemnitee. The Company hereby agrees
to hold harmless and indemnify Indemnitee to the fullest extent permitted by
law, as such may be amended from time to time. In furtherance of the foregoing
indemnification, and without limiting the generality thereof.

 

 



                              (a)             Proceedings Other Than Proceedings
by or in the Right of the Company. Indemnitee shall be entitled to the rights of
indemnification provided in this Section l(a) if, by reason of his or her
Corporate Status (as defined in Section 11), the Indemnitee is, or is threatened
to be made, a party to or participant in any Proceeding (as defined in Section
11) other than a Proceeding by or in the right of the Company. Pursuant to this
Section 1(a), Indemnitee shall be indemnified against all Expenses (as defined
in Section 11), judgments, penalties, fines and amounts paid in settlement
actually and reasonably incurred by him or her, or on his or her behalf, in
connection with such Proceeding or any claim, issue or matter therein, if the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Company, and
with respect to any criminal Proceeding, had no reasonable cause to believe the
Indemnitee’s conduct was unlawful. The termination of any Proceeding by
judgment, order, settlement, or conviction or upon a plea of nolo contendere or
its equivalent shall not, of itself, create a presumption that the Indemnitee
did not act in good faith and in a manner which he or she reasonably believed to
be in, or not opposed to, the best interests of the Company or, with respect to
any criminal Proceeding, had reasonable cause to believe his or her conduct was
unlawful.

 

                              (b)             Proceedings by or in the Right of
the Company. Indemnitee shall be entitled to the rights of indemnification
provided in this Section 1(b) if, by reason of his or her Corporate Status, the
Indemnitee is, or is threatened to be made, a party to or participant in any
Proceeding brought by or in the right of the Company. Pursuant to this Section
1(b), Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by the Indemnitee, or on the Indemnitee’s behalf, in
connection with such Proceeding and against amounts paid in settlement not
exceeding, in the judgment of the Board of Directors, the estimated expense of
litigating such Proceeding to conclusion, if the Indemnitee acted in good faith
and in a manner the Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company. Such indemnification shall be authorized if
the Indemnitee acted in good faith and in a manner he reasonably to be in, or
not opposed to, the best interests of the Company; provided, that, no
indemnification shall be made under this Section 1(b) in respect of any
Proceeding as to which the Indemnitee shall have been adjudged to be liable
unless, and only to the extent that, the court in which such Proceeding was
brought, or any other court of competent jurisdiction, shall determine upon
application that, despite the adjudication of liability but in view of all
circumstances of the case, such person is fairly and reasonably entitled to
indemnity for such expenses which such court shall deem proper.

                              (c)             Indemnification for Expenses of a
Party Who is Wholly or Partly Successful. Notwithstanding any other provision of
this Agreement, to the extent that Indemnitee is, by reason of his or her
Corporate Status, a party to and is successful, on the merits or otherwise, in
any Proceeding, he shall be indemnified to the maximum extent permitted by law,
as such may be amended from time to time, against all Expenses actually and
reasonably incurred by him or her or on his or her behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or her
or on his or her behalf in connection with each successfully resolved claim,
issue or matter. For purposes of this Section and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

2

 



               2.            Contribution.

                              (a)             Whether or not the indemnification
provided in Section 1 hereof is available, in respect of any threatened, pending
or completed Proceeding in which the Company is jointly liable with Indemnitee
(or would be if joined in such Proceeding), the Company shall pay, in the first
instance, the entire amount of any judgment or settlement of such Proceeding
without requiring Indemnitee to contribute to such payment and the Company
hereby waives and relinquishes any right of contribution it may have against
Indemnitee. The Company shall not enter into any settlement of any Proceeding in
which the Company is jointly liable with Indemnitee (or would be if joined in
such Proceeding) unless such settlement provides for a full and final release of
all claims asserted against Indemnitee.

                              (b)            Without diminishing or impairing
the obligations of the Company set forth in the preceding subparagraph, if, for
any reason, Indemnitee shall elect or be required to pay all or any portion of
any judgment or settlement in any threatened, pending or completed Proceeding in
which the Company is jointly liable with Indemnitee (or would be if joined in
such Proceeding), the Company shall contribute to the amount of Expenses,
judgments, fines and amounts paid in settlement actually and reasonably incurred
and paid or payable by Indemnitee in proportion to the relative benefits
received by the Company and all officers, directors or employees of the Company,
other than Indemnitee, who are jointly liable with Indemnitee (or would be if
joined in such Proceeding), on the one hand, and Indemnitee, on the other hand,
from the transaction or events from which such Proceeding arose; provided,
however, that the proportion determined on the basis of relative benefit may, to
the extent necessary to conform to law, be further adjusted by reference to the
relative fault of the Company and all officers, directors or employees of the
Company other than Indemnitee who are jointly liable with Indemnitee (or would
be if joined in such Proceeding), on the one hand, and Indemnitee, on the other
hand, in connection with the transaction or events that resulted in such
expenses, judgments, fines or settlement amounts, as well as any other equitable
considerations which applicable law may require to be considered. The relative
fault of the Company and all officers, directors or employees of the Company,
other than Indemnitee, who are jointly liable with Indemnitee (or would be if
joined in such Proceeding), on the one hand, and Indemnitee, on the other hand,
shall be determined by reference to, among other things, the degree to which
their actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.

                              (c)             The Company hereby agrees to fully
indemnify and hold Indemnitee harmless from any claims of contribution which may
be brought by officers, directors, or employees of the Company, other than
Indemnitee, who may be jointly liable with Indemnitee.

                              (d)             To the fullest extent permissible
under applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by Indemnitee,
whether for judgments, fines, penalties, excise taxes, amounts paid or to be
paid in settlement and/or for Expenses, in connection with any claim relating to
an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Company and
Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such Proceeding and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

3

 



               3.            Indemnification for Expenses of a Witness.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his or her Corporate Status, a witness, or is made
(or asked) to respond to discovery requests, in any Proceeding to which
Indemnitee is not a party, he or she shall be indemnified against all Expenses
actually and reasonably incurred by him or her or on his or her behalf in
connection therewith.

               4.            Advancement of Expenses; Undertaking to Repay.
Notwithstanding any other provision of this Agreement, the Company shall advance
all Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding by reason of Indemnitee’s Corporate Status within sixty (60) days
after the receipt by the Company of a statement or statements from Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding. Such statement or statements shall
reasonably evidence the Expenses incurred by Indemnitee. Any advances and
undertakings to repay pursuant to this Section shall be unsecured and interest
free. Each request for an advance by Indemnitee pursuant to this Section shall
constitute a representation, warranty, agreement, and undertaking by Indemnitee
that in connection with the matters underlying such advance, Indemnitee acted
(1) in good faith and (2) in a manner he or she reasonably believed to be in, or
not opposed to, the best interests of the Company and, (3) had no reasonable
cause to believe his or her conduct was unlawful.

               Indemnitee shall submit any and all requests for advances in
writing (including by email) to the General Counsel of the Company, or to a
designee of the General Counsel of the Company, as soon as practicable, but in
any event no later than sixty (60) days after such expenses have been incurred,
together with a reasonable accounting of such expenses (which, by way of
example, may consist of a reasonably detailed invoice of the law firm
representing the undersigned). Indemnitee hereby agrees to repay any amounts
paid, advanced or reimbursed by the Company for such advance to the extent that
it is ultimately determined that he or she is not entitled to indemnification
under section 607.0850 of the Florida Statutes or the Articles of Incorporation
of the Company, the Bylaws, or by the Board pursuant to a determination made in
accordance with this Agreement.

               5.            Procedures and Presumptions for Determination of
Entitlement to Indemnification. It is the intent of this Agreement to secure for
Indemnitee rights of indemnity that are as favorable as may be permitted under
the FBCA and public policy of the State of Florida. Accordingly, the parties
agree that the following procedures and presumptions shall apply in the event of
any question as to whether Indemnitee is entitled to indemnification under this
Agreement:

                              (a)             To obtain indemnification under
this Agreement, Indemnitee shall submit to the Company a written request,
including therein or therewith such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification (including
any summons, citation, subpoena, complaint, indictment, information or other
document received by the Indemnitee relating to any Proceeding concerning which
the Indemnitee seeks indemnification). The Secretary of the Company shall,
promptly upon receipt of such a request for indemnification, advise the Board in
writing that Indemnitee has requested indemnification. Notwithstanding the
foregoing, any failure of Indemnitee to provide such a request to the Company,
or to provide such a request in a timely fashion, shall not relieve the Company
of any liability that it may have to Indemnitee unless, and to the extent that,
such failure actually and materially prejudices the interests of the Company.

4

 



                              (b)            Upon written request by Indemnitee
for indemnification pursuant to the first sentence of Section 5(a) hereof, a
determination with respect to Indemnitee’s entitlement thereto shall be made in
the specific case by one of the following four methods, which shall be at the
election of the Board (1) by a majority vote of a quorum of Disinterested
Directors (as defined in Section 11); (2) if such quorum is not obtainable, or
even if obtainable, by a majority vote of a committee of Disinterested Directors
duly designated by the Board (in which directors who are parties may
participate), consisting solely of two or more Disinterested Directors; (3) by
Independent Counsel (as defined in Section 11) in a written opinion to the
Board, a copy of which shall be delivered to the Indemnitee, (i) selected by the
Board as prescribed in the preceding numeral (1) or the committee prescribed in
numeral (2), or (ii) if a quorum of the directors cannot be obtained for the
preceding numeral (1) and the committee cannot be designated under numeral (2),
selected by a majority vote of the full Board (in which directors who are
parties may participate); or (4) by the shareholders of the Company by a
majority vote of a quorum of disinterested shareholders or, if no such quorum is
obtainable, by a majority vote of disinterested shareholders. For purposes
hereof, disinterested shareholders are those shareholders who are not parties to
the Proceeding in respect of which indemnification is sought by Indemnitee.

                              (c)             If the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 5(b) hereof, the Independent Counsel shall be selected as provided in
this Section. The Independent Counsel shall be selected by the Board as provided
in Section 5(b). Indemnitee may, within ten (10) days after such written notice
of selection shall have been given, deliver to the Company a written objection
to such selection; provided, however, that such objection may be asserted only
on the ground that the Independent Counsel so selected does not meet the
requirements of “Independent Counsel” as defined in Section 11 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If a written objection is made and
substantiated, the Independent Counsel selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within twenty (20) days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 5(a) hereof, no Independent Counsel shall have been selected and not
objected to, either the Company or Indemnitee may petition the Florida court (as
defined herein) or other court of competent jurisdiction for resolution of any
objection which shall have been made by the Indemnitee to the Company’s
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the court or by such other person as the court
shall designate, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 5(b) hereof. The Company shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 5(b) hereof, and the Company shall
pay all reasonable fees and expenses incident to the procedures of this Section
5(c), regardless of the manner in which such Independent Counsel was selected or
appointed.

5

 



                              (d)            In making a determination with
respect to entitlement to indemnification hereunder, the person or persons or
entity making such determination shall presume that Indemnitee is entitled to
indemnification under this Agreement. Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence. Neither the failure of the Company (including by its
Board or Independent Counsel) to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor an actual determination by the Company (including by its Board
or Independent Counsel) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.

                              (e)             Indemnitee shall be deemed to have
acted in good faith if Indemnitee’s action is based on the records or books of
account of the Enterprise (as hereinafter defined), including financial
statements, or on information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Enterprise. In addition, the
knowledge and/or actions, or failure to act, of any director, officer, agent or
employee of the Enterprise shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement. Whether or not
the foregoing provisions of this Section 5(e) are satisfied, it shall in any
event be presumed that Indemnitee has at all times acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company. Anyone seeking to overcome this presumption shall have the burden
of proof and the burden of persuasion by clear and convincing evidence.

                              (f)             If the person, persons or entity
empowered or selected under Section 5 to determine whether Indemnitee is
entitled to indemnification shall not have made a determination within sixty
(60) days after receipt by the Company of the request therefor, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and Indemnitee shall be entitled to such indemnification absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law; provided, however, that such sixty (60)
day period may be extended for a reasonable time, not to exceed an additional
thirty (30) days, if the person, persons or entity making such determination
with respect to entitlement to indemnification in good faith requires such
additional time to obtain or evaluate documentation and/or information relating
thereto; and provided further, that the foregoing provisions of this Section
5(f) shall not apply if the determination of entitlement to indemnification is
to be made by the shareholders pursuant to Section 5(b) of this Agreement and if
(A) within fifteen (15) days after receipt by the Company of the request for
such determination, the Board or the Disinterested Directors, if appropriate,
resolve to submit such determination to the shareholders for their consideration
at an annual meeting thereof to be held within seventy five (75) days after such
receipt and such determination is made thereat, or (B) a special meeting of
shareholders is called within fifteen (15) days after such receipt for the
purpose of making such determination, such meeting is held for such purpose
within sixty (60) days after having been so called and such determination is
made thereat.

6

 



                              (g)            Indemnitee shall cooperate with the
person, persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Independent Counsel, member of the Board or shareholder of the Company shall act
reasonably and in good faith in making a determination regarding the
Indemnitee’s entitlement to indemnification under this Agreement. Any costs or
expenses (including attorneys’ fees and disbursements) incurred by Indemnitee in
so cooperating with the person, persons or entity making such determination
shall be borne by the Company (irrespective of the determination as to
Indemnitee’s entitlement to indemnification) and the Company hereby indemnifies
and agrees to hold Indemnitee harmless therefrom.

                              (h)            The Company acknowledges that a
settlement or other disposition short of final judgment may be successful if it
permits a party to avoid expense, delay, distraction, disruption and
uncertainty. In the event that any Proceeding to which Indemnitee is a party is
resolved in any manner other than by adverse judgment against Indemnitee
(including, without limitation, settlement of such Proceeding with or without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise in such Proceeding. Anyone
seeking to overcome this presumption shall have the burden of proof and the
burden of persuasion by clear and convincing evidence.

                              (i)             The termination of any Proceeding
or of any claim, issue or matter therein, by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) of itself adversely
affect the right of Indemnitee to indemnification or create a presumption that
Indemnitee did not act in good faith and in a manner which he reasonably
believed to be in or not opposed to the best interests of the Company or, with
respect to any criminal Proceeding, that Indemnitee had reasonable cause to
believe that his or her conduct was unlawful.

               6.            Remedies of Indemnitee.

                              (a)             In the event that (i) a
determination is made pursuant to Section 5 of this Agreement that Indemnitee is
not entitled to indemnification under this Agreement, (ii) advancement of
Expenses is not timely made pursuant to Section 4 of this Agreement, (iii) no
determination of entitlement to indemnification is made pursuant to Section 5(b)
of this Agreement within ninety (90) days after receipt by the Company of the
request for indemnification, (iv) payment of indemnification is not made
pursuant to this Agreement within ten (10) days after receipt by the Company of
a written request therefor, or (v) payment of indemnification is not made within
ten (10) days after a determination has been made that Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 5 of this Agreement, Indemnitee shall be entitled to an adjudication in
an appropriate court of the State of Florida, or in any other court of competent
jurisdiction, of Indemnitee’s entitlement to such indemnification. Indemnitee
shall commence such Proceeding seeking an adjudication within one hundred eighty
(180) days following the date on which Indemnitee first has the right to
commence such Proceeding pursuant to this Section 6(a). The Company shall not
oppose Indemnitee’s right to seek any such adjudication.

7

 



                              (b)            In the event that a determination
shall have been made pursuant to Section 5(b) of this Agreement that Indemnitee
is not entitled to indemnification, any judicial proceeding commenced pursuant
to this Section 6 shall be conducted in all respects as a de novo trial on the
merits, and Indemnitee shall not be prejudiced by reason of the adverse
determination under Section 5(b).

                              (c)             If a determination shall have been
made pursuant to Section 5(b) of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section 6, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s misstatement not materially misleading in
connection with the application for indemnification, or (ii) a prohibition of
such indemnification under applicable law.

                              (d)            In the event that Indemnitee,
pursuant to this Section 6, seeks a judicial adjudication of his or her rights
under, or to recover damages for breach of, this Agreement, or to recover under
any directors’ and officers’ liability insurance policies maintained by the
Company, the Company shall pay on his or her behalf, in advance, any and all
expenses (of the types described in the definition of Expenses in Section 11 of
this Agreement) actually and reasonably incurred by him in such judicial
adjudication, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement of expenses or insurance recovery.

                              (e)             The Company shall be precluded
from asserting in any judicial proceeding commenced pursuant to this Section 6
that the procedures and presumptions of this Agreement are not valid, binding
and enforceable and shall stipulate in any such court that the Company is bound
by all the provisions of this Agreement. The Company shall indemnify Indemnitee
against any and all Expenses and, if requested by Indemnitee, shall (within ten
(10) days after receipt by the Company of a written request therefore) advance,
to the extent not prohibited by law, such expenses to Indemnitee, which are
incurred by Indemnitee in connection with any action brought by Indemnitee for
indemnification or advance of Expenses from the Company under this Agreement or
under any directors’ and officers’ liability insurance policies maintained by
the Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement of Expenses or insurance recovery,
as the case may be.

               7.            Non-Exclusivity; Survival of Rights; Insurance;
Primacy of Indemnification; Subrogation.

                              (a)             The rights of indemnification as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the
Certificate of Incorporation, the Bylaws, any agreement, a vote of shareholders,
a resolution of directors of the Company, or otherwise. No amendment, alteration
or repeal of this Agreement or of any provision hereof shall limit or restrict
any right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee in his or her Corporate Status prior to such
amendment, alteration or repeal. To the extent that a change in the FBCA,
whether by statute or judicial decision, permits greater indemnification than
would be afforded currently under the Articles of Incorporation, Bylaws and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

8

 



                              (b)            To the extent that the Company
maintains an insurance policy or policies providing liability insurance for
directors, officers, employees, or agents or fiduciaries of the Company or of
any other corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise that such person serves at the request of the Company,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any director,
officer, employee, agent or fiduciary under such policy or policies. If, at the
time of the receipt of a notice of a claim pursuant to the terms hereof, the
Company has directors’ and officers’ liability insurance in effect, the Company
shall give prompt notice of the commencement of such proceeding to the insurers
in accordance with the procedures set forth in the respective policies. The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of the Indemnitee, all amounts payable as a result of
such proceeding in accordance with the terms of such policies.

                              (c)             In the event of any payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee, who shall execute all papers
required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.

                              (d)            The Company shall not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under the Articles of Incorporation, Bylaws, any insurance policy,
contract, agreement or otherwise.

                              (e)             The Company’s obligation to
indemnify or advance Expenses hereunder to Indemnitee who is or was serving at
the request of the Company as a director, officer, employee or agent of any
other corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise shall be reduced by any amount Indemnitee has actually received
as indemnification or advancement of expenses from such other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise.

               8.            Exception to Right of Indemnification.
Notwithstanding any provision in this Agreement, the Company shall not be
obligated under this Agreement to make any indemnity in connection with any
claim made against Indemnitee:

                              (a)             for which payment has actually
been made to or on behalf of Indemnitee under any insurance policy or other
indemnity provision, except with respect to any excess beyond the amount paid
under any insurance policy or other indemnity provision;

                              (b)             for an accounting of profits made
from the purchase and sale (or sale and purchase) by Indemnitee of securities of
the Company within the meaning of Section 16(b) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), or similar provisions of state
statutory law or common law;

9

 



                              (c)             in connection with any Proceeding
(or any part of any Proceeding) initiated by Indemnitee, including any
Proceeding (or any part of any Proceeding) initiated by Indemnitee against the
Company or its directors, officers, employees or other indemnitees, unless (i)
the Board authorized the Proceeding (or any part of any Proceeding) prior to its
initiation, or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law;

                              (d)            for any liability or Expenses
incurred in a Proceeding in which a judgment or other final adjudication
establishes that Indemnitee’s actions or omissions to act were material to the
cause of action so adjudicated and constitute: (1) a violation of criminal law,
unless Indemnitee had reasonable cause to believe his or her conduct was lawful
or had no reasonable cause to believe his or her conduct was unlawful; (2) a
transaction from which Indemnitee derived an improper personal benefit; (3) in
the case of a Director, a circumstance under which the liability provisions of
Section 607.0834 of the Florida Business Corporation Act are applicable; or (4)
willful misconduct or a conscious disregard for the best interests of the
Corporation in a Proceeding by or in the right of the Corporation to procure a
judgment in its favor or in a Proceeding by or in the right of a shareholder of
the Corporation; or

                              (e)             for Indemnitee’s reimbursement to
the Company of any bonus or other incentive-based or equity-based compensation
previously received by Indemnitee of any profits realized by Indemnitee from the
sale of securities of the Company, as required in each case under the Exchange
Act (including without limitation any such reimbursements under Section 304 of
the Sarbanes-Oxley Act of 2002 or Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act in connection with an accounting restatement
of the Company or the payment to the Company of profits arising from the
purchase or sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act).

               9.            Duration of Agreement. All agreements and
obligations of the Company contained herein shall continue during the period
Indemnitee is an officer or director of the Company or is or was serving at the
request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise and shall
continue thereafter so long as Indemnitee shall be subject to any Proceeding (or
any Proceeding commenced under Section 6 hereof) by reason of his or her
Corporate Status, whether or not he is acting or serving in any such capacity at
the time any liability or expense is incurred for which indemnification can be
provided under this Agreement. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), assigns, spouses, heirs, executors and personal and legal
representatives.

               10.          Enforcement.

                              (a)             The Company expressly confirms and
agrees that it has entered into this Agreement and assumes the obligations
imposed on it hereby in order to induce Indemnitee to serve as an officer or
director of the Company, and the Company acknowledges that Indemnitee is relying
upon this Agreement in serving as an officer or director of the Company.

                              (b)             This Agreement constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof.

10

 



                              (c)             The Company shall not seek from a
court, or agree to, a “bar order” which would have the effect of prohibiting or
limiting the Indemnitee’s rights to receive advancement of expenses under this
Agreement.

               11.          Definitions. For purposes of this Agreement:

                              (a)             “Corporate Status” describes the
status of a person who is or was a director, officer, employee, agent or
fiduciary of the Company or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise that such person is or
was serving at the express written request of the Company.

                              (b)            “Disinterested Director” means a
director of the Company who is not and was not a party to the Proceeding in
respect of which indemnification is sought by Indemnitee.

                              (c)             “Enterprise” shall mean the
Company and any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise that Indemnitee is or was serving at the
express written request of the Company as a director, officer, employee, agent
or fiduciary.

                              (d)             “Expenses” shall include all
reasonable attorneys’ fees, retainers, court costs, transcript costs, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating,
participating, or being or preparing to be a witness in a Proceeding, or
responding to, or objecting to, a request to provide discovery in any
Proceeding. Expenses also shall include Expenses incurred in connection with any
appeal resulting from any Proceeding and any federal, state, local or foreign
taxes imposed on the Indemnitee as a result of the actual or deemed receipt of
any payments under this Agreement, including without limitation the premium,
security for, and other costs relating to any cost bond, supersede as bond, or
other appeal bond or its equivalent. Expenses, however, shall not include
amounts paid in settlement by Indemnitee or the amount of judgments or fines
against Indemnitee.

                              (e)             “Independent Counsel” means a law
firm, or a member of a law firm, that is experienced in matters of corporation
law and neither presently is, nor in the past five years has been, retained to
represent (i) the Company or Indemnitee in any matter material to either such
party (other than with respect to matters concerning Indemnitee under this
Agreement, or of other indemnitees under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement. The Company agrees to pay the
reasonable fees of the Independent Counsel referred to above and to fully
indemnify such counsel against any and all Expenses, claims, liabilities and
damages arising out of or relating to this Agreement or its engagement pursuant
hereto.

11

 



                              (f)             “Proceeding” includes any
threatened, pending or completed action, suit, arbitration, alternate dispute
resolution mechanism, investigation, inquiry, administrative hearing or any
other actual, threatened or completed proceeding, whether brought by or in the
right of the Company or otherwise and whether civil, criminal, administrative or
investigative, in which Indemnitee was, is or will be involved as a party or
otherwise, by reason of his or her Corporate Status, by reason of any action
taken by him or her or of any inaction on his or her part while acting in his or
her Corporate Status; in each case whether or not he or she is acting or serving
in any such capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement; including one pending on
or before the date of this Agreement, but excluding one initiated by an
Indemnitee pursuant to Section 6 of this Agreement to enforce his or her rights
under this Agreement.

               12.           Severability. The invalidity or unenforceability of
any provision hereof shall in no way affect the validity or enforceability of
any other provision. Without limiting the generality of the foregoing, this
Agreement is intended to confer upon Indemnitee indemnification rights to the
fullest extent permitted by applicable laws. In the event any provision hereof
conflicts with any applicable law, such provision shall be deemed modified,
consistent with the aforementioned intent, to the extent necessary to resolve
such conflict.

               13.           Modification and Waiver. No supplement,
modification, termination or amendment of this Agreement shall be binding unless
executed in writing by both of the parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

               14.          Notices. All notices and other communications given
or made pursuant to this Agreement shall be in writing and shall be deemed
effectively given (a) upon personal delivery to the party to be notified, (b)
when sent by confirmed electronic mail or facsimile if sent during normal
business hours of the recipient, and if not so confirmed, then on the next
business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent:

                              (a)             To Indemnitee at the address set
forth below Indemnitee signature hereto.

                              (b)            To the Company at:

                                                Ocwen Financial Corporation
                                               1661 Worthington Road, Suite 100
                                               West Palm Beach, FL 33409
                                               Attention: General Counsel



or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

12

 



               15.          Counterparts. This Agreement may be executed in two
(2) or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same the same instrument.
Counterparts may be delivered via facsimile, electronic mail (including pdf or
any electronic signature complying with the U.S. federal ESIGN Act of 2000,
e.g., www.docusign.com) or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.

               16.          Headings. The headings of the paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

               17.          Governing Law and Consent to Jurisdiction. This
Agreement and the legal relations among the parties shall be governed by, and
construed and enforced in accordance with, the laws of the State of Florida,
without regard to its conflict of laws rules. The Company and Indemnitee hereby
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the courts
of Palm Beach County in the State of Florida (the “Florida Court”), and not in
any other state or federal court in the United States of America or any court in
any other country, (ii) consent to submit to the exclusive jurisdiction of the
Florida Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) waive any objection to the laying of venue
of any such action or proceeding in the Florida Court, and (iv) waive, and agree
not to plead or to make, any claim that any such action or proceeding brought in
the Florida Court has been brought in an improper or inconvenient forum.

 

[SIGNATURE PAGE FOLLOWS]

13

 

               IN WITNESS WHEREOF, the parties hereto have executed this
Indemnification Agreement on and as of the day and year first above written.

 

    COMPANY             By:       Name:       Title:               INDEMNITEE  
          Name:              Address:                                  

14